DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
The Amendment filed 5/17/2021 has been entered.  Claims 1-39, 42-44, 46-51, 55, 61 and 67 have been canceled.  Claims 40, 41, 45, 52-54, 56-60, 62-66 and 68 are presented for examination.	  				Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 40, 45, 52, 53, 56-59, 62-65 and 68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shiplacoff (US 2013/0346922, which claims priority to provisional application 61/664,732, whose paragraphs are cited below) in view of Gruber (US 2012/0311584) and further in view of Khoo (US 2007/0011258).  

 	Regarding claim 40, Shiplacoff teaches an electronic device comprising:
 	a display (Fig. 1. [0034] describes a computerized device 100 e.g., a smartphone);
 	a non-transitory memory comprising instructions (Fig. 1, [0034] describes a memory with programs); and

 	receive a first short message service (SMS) message ([0059, 0024] indicates that the device can receive a text/SMS message);
 	display a first status item, wherein the first status item includes the first SMS message and a reply button ([0044], the notification center service/OS can provide a notification center GUI; Figs. 2, 3, 5, 7, 9, 10, 12, [0044-0049] describe a notification center GUI which includes a panel/status bar with a list of status items i.e., notifications/items from various applications such as a text messaging application; for example, Figs. 2-3, [0044-0045] describe a list of notifications/items, which can include text message notifications/items e.g., see text message notification 203 in Figs. 2-3, which also displays text message content i.e., “display the first SMS message”; as seen in Fig. 3, [0056, 0058, 0053], a text message notification/item can include a reply button, which can be used to generate a window, which in turn is used to compose and send a reply text mesage);
 	receive a second SMS message ([0059, 0024] indicates that the device can receive a text/SMS message; Fig. 3, [0059] describes two SMS messages that have been received);
 	display a second status item, wherein the second status item includes the second SMS message (Figs. 2-3, [0044-0045], the GUI notification center interface can include or display multiple different notifications, any of which can be a text message notification such as text message notification/items in Figs. 2-3; as seen in the figures, each notification item can include part of a received text message),

	send reply content ([0058-0059], a reply can be composed to a displayed message and then can be sent, without leaving the interface).
 	However, Shiplacoff does not expressly disclose in response to a user input to the reply button, display an input box within the first status item for answering the first SMS message, wherein the input box does not overlap with the second status item; receive the reply content in the input box; the sending of the reply content by invoking a reply module of a SMS application.
 	In the same field of endeavor, Gruber teaches the sending of the reply content by invoking a reply module of a SMS application (Gruber relates to a task manager program that can send communications e.g., text messages, without being itself a dedicated text message application; [0106], to send a text, a text string is provided as an argument to an API i.e., the claimed “reply module” of a text messaging application; [0103-0104], the task manager may make calls to a variety of applications to perform tasks or to send communications)
 	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have incorporated the sending of the reply content by invoking a reply module of a SMS application as suggested in Gruber into Shiplacoff because Shiplacoff and Gruber pertain to analogous fields of technology.  Both Shiplacoff and Gruber relate to interfaces with status lists, in which the user can interact with status items in the list to respond to communications.  In Gruber, the status list-related application can send, for example, text 
 	However, the combination of Shiplacoff and Gruber does not expressly disclose in response to a user input to the reply button, display an input box within the first status item for answering the first SMS message, wherein the input box does not overlap with the second status item; receive the reply content in the input box.
 	In the same field of endeavor, Khoo teaches 
 	in response to a user input to the reply button, display an input box within the first status item for answering the first SMS message (Figs. 5a, 5b, [0047-0048, 0037-0039] teaches it is known to have an item/box that indicates a message text and provides a reply button/link; when a user selects the reply button/link, a box 182 can be opened within the item/box which allows a user to input text for sending as a reply),
 	wherein the input box does not overlap with the second status item (Khoo Figs. 5a, 5b, [0037-0039, 0047-0048], Khoo describes a list of items, each corresponding to a message; one item can be expanded to include a preview window, which can include corresponding buttons, message text and/or an input box, as seen in Figs. 5a, 5b, [0039, 0047-0048]; as noted in [0038], in one embodiment, the expanded item i.e., the item with the adjacent preview window, need not overlap any other item in the item listing; rather, the expanded preview window can push other items down so that they are below the expanded item/preview window);
 	receive the reply content in the input box (Figs. 5a, 5b, [0047-0048, 0037-0039] teaches it is known to have an item/box that indicates a message text and provides a reply button/link; 
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have incorporated in response to a user input to the reply button, display an input box within the first status item for answering the first SMS message; receive the reply content in the input box as suggested in Khoo into Shiplacoff and Gruber because Shiplacoff and Khoo pertain to analogous fields of technology.  Shiplacoff describes a system that provides an item/box that includes a message and a reply button used to respond to the message e.g., see Shiplacoff Fig. 3, [0058].  As noted in Shiplacoff [0058], the system allows a user to type in and send a reply after selecting the reply button without leaving the current interface.  Khoo also relates to such an item/box with a reply button/link.  In Khoo, when the reply button/link is selected, a text box is provided within the item/box, where a user can input text for sending as a reply.  This approach also allows a user to send a reply to a message without leaving the current interface.  It would be desirable to incorporate this feature into Shiplacoff to allow a user to easily compose and send a reply in response to a notification without being forced to shift to a new interface or application e.g., see Khoo Figs. 5A, 5B, [0047, 0048, 0037-0039].  
 	
 	Regarding claim 45, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 40.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	display a first remove button referring to the first status item (Shiplacoff Figs. 9, 10, [0098], a notification can have a clear button which, when selected, removes the notification), and


 	Regarding claim 52, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 40.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	determine that the first SMS message requires reply (Shiplacoff [0059], based on user input, the system sends a composed reply; naturally, this inherently means the system determines that a reply to the message must be sent).

 	Regarding claim 53, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 40.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	determine that the second SMS message requires no reply (Shiplacoff [0059, 0058-0059, 0066, 0097], when a person provides input to a composed reply, the reply is sent; otherwise, the system inherently knows or has determined that such a reply should not be sent i.e., the system inherently determines not to send a reply if the user has not provided the above input, has not selected to expand or reply to the message, etc.)

 	Regarding claim 56, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 40.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	receive a third SMS message (Shiplacoff Figs. 2-3, [0044, 0045], multiple notifications can be received, including notifications representing text messages); and

 	wherein the third status item comprises a different reply button (Shiplacoff Figs. 2-3, [0044-0045], Shiplacoff describes presenting a list of notifications i.e., “items”, any number of which can be text message notifications, and where each notification can be selectively expanded to show a reply button e.g., see Figs. 2, 3, [0056]; thus, Shiplacoff teaches multiple items/notifications, where each item/notification “comprises a different reply button” i.e., the notification can be expanded to display the reply button) 
 	wherein the input box is displayed below the first SMS message and above the third SMS message (Shiplacoff [0056], an item in a notification/message list can be expanded to reveal a reply button; similarly, Khoo Figs. 5A, 5B, [0037-0039], an item in a message list can be expanded to reveal a reply button; as seen in Khoo Fig. 5b, this means that one expanded item can reveal message content, and below that an input box for entering a reply; then further below the textbox, there can be further items, which each can reveal at least some message content, as seen in Khoo Fig. 5b or notification examples in Shiplacoff Figs. 2, 3; note that Khoo [0038] also teaches an embodiment in which the expansion of an item in the list can cause later items in the list to be pushed down, rather than overlapped; in the context of Shiplacoff, this means that a notification, which displays message content, can be situated below the text box of an expanded notification with a textbox, similar to Fig. 5B of Khoo).  

 	Regarding claim 57, the claim corresponds to claim 40 and is rejected for the same reasons.  (Claim 57 recites a method performed by the device of claim 40).  

 	Regarding claim 58, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 57.  Claim 58 also corresponds to claim 52 and is rejected for the same reasons.

 	Regarding claim 59, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 57.  Claim 59 also corresponds to claim 53 and is rejected for the same reasons.

 	Regarding claim 62, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 57.  Claim 62 also corresponds to claim 56 and is rejected for the same reasons.  

	Regarding claim 63, the claim corresponds to claim 40 and is rejected for the same reasons.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	a non-transitory computer-readable medium storing computer instructions (Shiplacoff Fig. 1, [0034] describes a memory with programs), 
 	that when executed by one or more hardware processors, cause a device to perform operations (Shiplacoff Fig. 1, [0034] describes a processor that executes programs for a device 100).  



	Regarding claim 65, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 63.  Claim 65 also corresponds to claim 53 and is rejected for the same reasons.

 	Regarding claim 68, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 63.  Claim 68 also corresponds to claim 56 and is rejected for the same reasons.  

Claim 41 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shiplacoff, Gruber and Khoo, as applied in claim 40, and further in view of Reifman (US 2010/0008031).  

 	Regarding claim 41, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 40.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	display a first callback button (Gruber Figs. 11A-11C, [0105, 0065, 0113], a notification may prompt a user to call a person; the notification can include a call button); and
 	in response to a user input to the first callback button, initiating a new call (Gruber Figs. 11A-11C, [0105, 0065, 0113, 0151-0153], when a user presses the call button, an API call is made to a phone application to make the call).

 	In the same field of endeavor, Reifman teaches  	the first callback button corresponding to the first status item (Fig. 3C, [0029], the figure describes a notification of a text message; there is a call button in the notification); and
 	the first callback button of the first status item (Fig. 3C, [0029], the figure describes a notification of a text message; there is a call button in the notification);	
 	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have incorporated the first callback button corresponding to the first status item; and the first callback button of the first status item as suggested in Reifman into Shiplacoff, Gruber and Khoo because Shiplacoff and Reifman pertain to analogous fields of technology.  Shiplacoff relates to a notification system, in which one type of notification may be an alert indicating that a text message has been received.  Shiplacoff further notes that optional buttons can be incorporated into each alert/notification e.g., see Shiplacoff Figs. 9, 10, [0095-0099, 0057]; see also Shiplacoff Fig. 4, [0067-0070].  Reifman also relates to a notification system, in which one type of notification can be an alert indicating reception of a text message. In Reifman, the text message notification can include a call button.  It would be desirable to incorporate this feature into Shiplacoff to enable a user to quickly call in response to a received text message.  

Claim 54, 60 and 66 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shiplacoff, Gruber and Khoo, as applied in claims 53, 59 and 65, and further in view of Luehrig (US 2003/0039339).  

 	Regarding claim 54, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 53.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	wherein the determining that the second SMS message requires no reply comprises:
 	determining that the first SMS message requires reply (Shiplacoff [0058-0059, 0066, 0097], when the reply button is pressed, a user can compose a text message reply in a pop-up text message reply display; thus, the reply can be composed and sent without leaving the notification center GUI; inherently, this means the system determines that a reply to a caller is required i.e., while the sending is being processed or is ongoing, naturally the system must determine that the sending/replying is required).
 	However, the combination of Shiplacoff, Gruber and Khoo does not expressly disclose the reply based on a first contact number of the first SMS message.  
 	In the same field of endeavor, Luehrig teaches the determining that the first SMS message requires reply based on a first contact number of the first SMS message ([0125], a device can transmit a text message to another calling device, which requires the number of the calling device; put another way, Luehrig inherently teaches determining that a reply to the number of the calling device is required, and naturally this is based on the number of the calling device).   
 	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have incorporated the determining that the first SMS message requires 

 	Regarding claim 60, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 59.  Claim 60 also corresponds to claim 54 and is rejected for the same reasons. 

 	Regarding claim 66, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 65.  Claim 66 also corresponds to claim 54 and is rejected for the same reasons. 
Response to Arguments
Examiner acknowledges Applicant’s amendment to claim 40, 57 and 63.  
 	Regarding claims 40, 57 and 63, Applicant alleges that the cited prior art does not teach the amended limitation of “display a first status item, wherein the first status item includes the first SMS message and a reply button, the first status item and the second status item are displayed consecutively, and the second status item is displayed below the first status item; in response to a user input to the reply button, display an input box within the first status item for  wherein the input box does not overlap with the second status item.”
 	Examiner respectfully disagrees.  Shiplacoff Figs. 2-3, [0058] teaches a list of consecutive notification items, where any of the items may pertain to and include received text messages.  Additionally, Shiplacoff teaches that a user may select a reply button within one of the items to compose a reply to the corresponding message without leaving the interface.  
 	Similarly, Khoo also pertains to a list of consecutive notification items, which each correspond to a message.  Also similarly, Khoo describes embodiments in which a user may press a button in an item to reply to a corresponding message without leaving the interface. For example, Khoo teaches an embodiment in which an item includes a preview window.  The preview window can include a reply button.  When the reply button is selected, the preview window automatically includes an input box that can be used to compose a reply within the same interface e.g., see Khoo Figs. 5a, 5b, [0037, 0039, 0047-0048].  Khoo [0038] further describes an embodiment in which the preview window (which can include the input box, as noted above) does not necessarily need to overlap with other items in the item list, as depicted in Fig. 5b.  Rather, in this embodiment, other items in the listing are pushed below the preview window, so that they are not obscured by the preview window.  Thus, the above embodiment teaches the amended limitation, “wherein the input box does not overlap with the second status item.”
 	Applicant further alleges that claims 41, 45, 52-56, 58-60, 62 and 64-66 and 68 are allowable in view of their dependency on claims 40, 57 and 63.  Claims 41, 45, 52-56, 58-62 are rejected as being unpatentable over Shiplacoff, Gruber, Khoo, Reifman, Luehrig and/or Guven.     

 					 	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Steeves (US 2015/0004945) describes a text message item that displays a corresponding text messages and provides an input box for replying to the message e.g., see Steeves Fig. 3, [0037].  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on M-Thurs 9am-7pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ERIC J YOON/Primary Examiner, Art Unit 2143